Case 3:19-cr-02581-DMS Document 89 Filed 04/01/21 PageID.245 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                CASE NO.: 19-CR-2581-DMS
12                      Plaintiff,            Hon. Dana M. Sabraw
13         v.
                                              ORDER TO EXTEND                     SELF-
14   JOSE ANGEL MAGANA,                       SURRENDER DATE
15                      Defendant.
16
17         Good Cause Having Been Shown, IT IS HEREBY ORDERED that the
18   Defendant, Jose Angel Magana’s self-surrender date be extended to July 2, 2021 at
19   12:00 noon. Bond Exoneration Hearing is reset to July 9, 2021 at 9:00 a.m.
20         SO ORDERED.
21   DATED:        4/1/2021                    By:
                                                  HON. DANA M. SABRAW
22                                             Chief United States District Court Judge
23
24
25
26
27
28
